            Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                  ML No: 20-312
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
INVESTIGATION OF THEFT                    )
__________________________________________)

Reference:     DOJ Ref. # CRM-182-68760

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Christine Olson, Trial Attorney, Office of International

Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor subsequently

designated by the Office of International Affairs), as a commissioner to collect evidence and to

take such other action as is necessary to execute this and any subsequent, supplemental requests

for assistance with the above-captioned criminal matter from Belarus. In support of this

application, the United States asserts:

                                          RELEVANT FACTS

       1.      The Competent Authority of Belarus, the Prosecutor General’s Office, submitted

a request for assistance (the Request) to the United States, pursuant to the principles of comity

and reciprocity. As stated in the Request, the Department of Investigative Committee of the

Republic of Belarus in Minsk is investigating unknown subjects for theft, which occurred from

in or about November 2017 to December 2017, in violation of the criminal law of Belarus,
            Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 2 of 9



specifically, Article 212(3) of the Criminal Code of Belarus. Although the United States has no

treaty obligation to assist Belarus, it generally does so as a matter of comity.

       2.      According to Belarusian authorities, between November 14, 2017 and December

10, 2017, the unknown suspect(s) used a credit card, without authorization from the card holder,

to make numerous online purchases in the amount of approximately US$7,000. The credit card

was issued by First Interstate Bank in Montana, United States (account number XXXX XXXX

XXXX 5284). First Interstate Bank determined that the online purchases were fraudulent.

       3.      To further the investigation, Belarusian authorities have asked U.S. authorities to

provide bank records pertaining to account number XXXX XXXX XXXX 5284 at First

Interstate Bank, and to interview the account holder(s).

                                     LEGAL BACKGROUND

       4.      When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

       Upon application, duly authorized by an appropriate official of the Department of
       Justice, of an Attorney for the Government, a Federal judge may issue such orders
       as may be necessary to execute a request from a foreign authority for assistance in
       the investigation or prosecution of criminal offenses, or in proceedings related to
       the prosecution of criminal offenses, including proceedings regarding forfeiture,
       sentencing, and restitution.

                       *                       *                      *

       [A]n application for execution of a request from a foreign authority under this
       section may be filed . . . in the District of Columbia.

                       *                       *                      *

       The term “foreign authority” means a foreign judicial authority, a foreign
       authority responsible for the investigation or prosecution of criminal offenses or

                                                   2
             Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 3 of 9



        for proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making
        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        5.      Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086.1 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        6.      An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs2 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government.3 Upon


1
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

2
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

3
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).


                                                     3
            Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 4 of 9



such a duly authorized application, Section 3512 authorizes a federal judge4 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       7.      Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                      REQUEST FOR ORDER

       8.      The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section


4
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                   4
            Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 5 of 9



3512. In addition, the Request was submitted by an appropriate “foreign authority,” the

Prosecutor General’s Office, the designated Central Authority in Belarus, and seeks assistance in

the investigation of theft – a criminal offense in Belarus. The requested Order is necessary to

execute the Request, and the assistance requested, i.e., the production of bank records and

witness interviews, falls squarely within that contemplated by Section 3512. Finally, this

application was properly filed in the District of Columbia.

       9.      This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       10.     When executing a foreign request for assistance in a criminal matter, Section

3512 authorizes the use of compulsory process comparable to that used in domestic criminal

investigations and/or prosecutions. Because subpoenas utilized in U.S. criminal proceedings

(i.e., grand jury and criminal trial subpoenas) are issued without notice to any person other than

the recipient (i.e., no notice to targets or defendants), orders and commissioner subpoenas issued

in execution of a foreign request pursuant to Section 3512 likewise should require no notice

other than to the recipients. This is true even if the Requesting State, as here, seeks financial

records, because the Right to Financial Privacy Act, 12 U.S.C. §§ 3401 et seq., including its

notice provisions, does not apply to the execution of foreign requests for legal assistance. Young

v. U.S. Dept. of Justice, 882 F.2d 633, 639 (2d Cir. 1989), cert. denied, 493 U.S. 1072 (1990); In

re Letters of Request from the Supreme Court of Hong Kong, 821 F. Supp. 204, 211 (S.D.N.Y.

1993); In re Letter of Request for Judicial Assistance from the Tribunal Civil de Port-Au-Prince,

Republic of Haiti, 669 F. Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this Court should

authorize a commissioner to collect the evidence requested without notice to any person(s) or

entity(ies) other than the recipient(s) of any given commissioner subpoena.



                                                  5
          Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 6 of 9




       11.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Christine

Olson, Trial Attorney, Office of International Affairs (or a substitute or successor subsequently

designated by the Office of International Affairs) as a commissioner, authorizing the undersigned

to take the actions necessary, including the issuance of commissioner’s subpoenas, as needed, to

collect the evidence necessary to execute any pending request for assistance and any subsequent,

supplemental requests in connection with the same matter, in a manner consistent with the

intended use of the evidence.

                                             Respectfully submitted,

                                             VAUGHN A. ARY
                                             DIRECTOR
                                             OFFICE OF INTERNATIONAL AFFAIRS
                                             OK Bar Number 12199



                                      By:    ____________________________
                                             Christine Olson
                                             Trial Attorney
                                             New York Registration Number 4750873
                                             Office of International Affairs
                                             Criminal Division, Department of Justice
                                             1301 New York Avenue, N.W.
                                             Washington, D.C. 20530
                                             (202) 305-9003
                                             Christine.Olson@usdoj.gov




                                                 6
Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 7 of 9



                     ATTACHMENT A
          Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 8 of 9


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
INVESTIGATION OF THEFT                    )
__________________________________________)

Reference:     DOJ Ref. # CRM-182-68760
(Please repeat when responding.)

                               COMMISSIONER’S SUBPOENA

TO: [Insert Name of Entity]

       I, Commissioner [Insert Attorney Name], Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on [Insert Date], for the purpose of rendering assistance to Belarus,

command that you provide the following documents regarding (an) alleged violation(s) of the

laws of Belarus; specifically, [Insert Name of Offense(s), in violation of Section [Insert Number]

of the Belarusian [Criminal][Penal] Code.

       Provide records to International Affairs Specialist [Insert Name] by emailing them to

[Insert Email Address] or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

[Insert IAS Name, Mailing Address, Email Address, and Telephone Number]
          Case 1:20-ml-00312-RBC Document 1 Filed 03/19/20 Page 9 of 9


       For failure to provide records, you may be deemed guilty of contempt and liable to

penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   [Insert Name]
                                                   Trial Attorney
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   (202) [Insert Number]
                                                   [Insert Email Address]




                                                  2
